


110 HR 3267 IH: Healthy Start Reauthorization Act of

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3267
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. Towns (for
			 himself and Mr. Upton) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act with respect to
		  the Healthy Start Initiative.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Start Reauthorization Act of
			 2007.
		2.Amendments to
			 Healthy Start Initiative
			(a)Considerations in
			 Making GrantsSection 330H(b) of the
			 Public Health Service Act (42 U.S.C.
			 254c–8(b)) is amended—
				(1)by striking
			 (b) Requirements and all that follows through
			 In making grants under subsection (a) and inserting the
			 following:
					
						(b)Considerations
				in making grants
							(1)RequirementsIn
				making grants under subsection (a)
							;
				and
				(2)by adding at the
			 end the following paragraph:
					
						(2)Other
				considerationsIn making grants under subsection (a), the
				Secretary shall take into consideration the following:
							(A)Factors that
				contribute to infant mortality, such as low birthweight.
							(B)The extent to
				which applicants for such grants facilitate—
								(i)a
				community-based approach to the delivery of services; and
								(ii)a
				comprehensive approach to women’s health care to improve perinatal
				outcomes.
								(3)Special
				projectsNothing in paragraph (2) shall be construed to prohibit
				the Secretary from awarding grants under subsection (a) for special projects
				that are intended to address significant disparities in perinatal health
				indicators in communities along the United States-Mexico border or in Alaska,
				Hawaii, or any territory or possession of the United
				States.
						.
				(b)Other
			 grantsSection 330H of the Public
			 Health Service Act (42 U.S.C. 254c–8) is
			 amended—
				(1)in subsection (a),
			 by striking paragraph (3); and
				(2)by striking
			 subsections (e) and (f).
				(c)FundingSection
			 330H of the Public Health Service
			 Act, as amended by subsection (b) of this section, is amended by
			 adding at the end the following subsection:
				
					(e)Funding
						(1)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated—
							(A)$120,000,000 for
				fiscal year 2008; and
							(B)for each of fiscal
				years 2009 through 2013, the amount authorized for the preceding fiscal year
				increased by the percentage increase in the Consumer Price Index for all urban
				consumers for such year.
							(2)Allocation
							(A)Program
				administrationOf the amounts appropriated under paragraph (1)
				for a fiscal year, the Secretary may reserve up to 5 percent for coordination,
				dissemination, technical assistance, and data activities that are determined by
				the Secretary to be appropriate for carrying out the program under this
				section.
							(B)EvaluationOf
				the amounts appropriated under paragraph (1) for a fiscal year, the Secretary
				may reserve up to 1 percent for evaluations of projects carried out under
				subsection (a). Each such evaluation shall include a determination of whether
				such projects have been effective in reducing the disparity in health status
				between the general population and individuals who are members of racial or
				ethnic minority
				groups.
							.
			
